Title: To George Washington from Charles Smith, 15 August 1758
From: Smith, Charles
To: Washington, George



Dr Sir
Fort Loudoun August 15th 1758

I Receiv’d your Favour Aug. 9th Concerning The Ten Barrels of Flower, I have spoke to Mr Walker about it he tels me he Dont know as he Receiv’d it or not, but says he will Settle with me as soon as he Gets a Supply of Money as he at this Time Intirely with out, Mr Walker Lyes Extreamly ill with the Rumetizem, I am a Makeing a Letter [litter] this Day to Carry him Home.
As it is not in your Power to Supply me with Any more money to Carry on Publick Work at this Place not withstanding Every Man that is able shall still Labour Sooner than the Building Shall Suffer.
I have Inclos’d a Pay Rol for the Month of July For Subsistance & Working Pay to Mr Boyd & has Inclos’d a Recet to him in your Letter as it will be most Proper for you to Receive the Money & Inclose it in a Letter to me by Boras or some other safe hand.
Your inclos’d Letters I have sent by a Very safe hand, The Soldier you Wrote to me about that come off with the Cherokeys, is now gone with them to their Nation, & was seen carrying of a New Drum belonging to the Virga Regt. I have Advertised them but I believe to Little Purpose, there is Richd Bolton and Old Soldier who You Discharged is Returned to this Place

& Begs Your Clemency to stay here & Receive subsistance as a Soldier, as he is in a Poor Condition, & no one to Apply to but You, I Should be Glad to know Your Pleasure in this Case—There is fore of the Carrolina Detachment Left here with me Sick one among them Charles Allsbery a Deserter from the 1st Virga Regt but not being able to march.
The Twenty Raingers Who was Ordered to Garrison this Fort is now a Raingeing from this Place to the Head of mill Creek & From there aCross to Back Creek take there Rout through Hoop Peticoat Gap & Returns to this Place Every two Days Wherein they Give me & Accot of any Discoviryes made—The Reason of my Leting them Rainge is to Give Satisfaction to the Common sort of People tho. I must Needs say it is no Matter where they are for the Good they do only having the Name of Rainger I Should be Glad of Your Advice in this Case, When any of them Deserts & is Brought Prisoners to me if I Should send for there Officers & have them Tryd. there is three of them Prisoners now, Mr Rutheford & myself took Last Night a Going off with a Party of Indians With there Hair Cut & Painted & Got Presents f⟨rom Ca⟩pt. Guest as Indians but I have them now safe.
This Day I have but Fifteen men in the Garrison Fit for Duty out of Fifty Six Rank & File.
Colo. Wood’s is Very ill with the Gout but offers his Complyments to You I have nothing Particular to add be sure that I am Dr Sir Your Most Obeadient Humble Servt

Chs Smith

